Title: From John Adams to Benjamin Rush, 19 March 1812
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy March 19. 1812

The greatest part of the History in your last Letter was well known to me, and I could write you Six Sheets for your three, full of Anecdotes, of a Similar complexion. I wanted no Satisfaction. If I had, your Letter would have given it.
The great Character, was a Character of Convention. His first Appointment was a magnanimous Sacrifice of the North to the South: to the base Jealousy, Sordid Envy, and ignorant Prejudices of the Southern and middle States, against New England. I know what I Say, and I will not tremble like your old Friend at the danger of “giving offence.”
Mr Widgery, previous to his return home, from our Legislature waited on our Governor Sullivan, pour prendre Congé. The Governor had heard from Some Tatler of a light Speech concerning him Self, and recd his Visitor coldly. W. felt it and discovered Some Sensibility of it, S. irritated, Said “I Set little Value of  on these visits of Ceremony from “Men who Set So little Value upon me, in other Companies.” W. raised his head, and with great dignity Said “Sir!”  “Who made You Governor”? An Explanation ensued and a Reconciliation.
I mentioned a Character of Convention. There was a time when Northern, Middle and Southern Statesmen, and northern Middle and Southern Officers of The Army, expressly agreed to blow the Trumpets of Panegyrick in concert; to cover and dissemble all Faults and Errors; to represent every defeat as a Victory, and every Retreat as an Advancement; to make that Character popular and fashionable, with all Parties in all places and with all Persons, as a Centre of Union, as the Central Stone in the Geometrical Arch.
There you have the Revelation of the whole Mystery. Something of the same kind has occurred in France and has produced a Napoleon and his Empire. And, my Friend, Something hereafter may produce Similar Conventions to cry up a Burr, a Hamilton, an Arnold or a Cæsar, Julius or Borgia. And on Such foundations have been created Mahomet Zingis Tamerlane Kouli, Alexander and all the other great Conquerors this world has produced.
Pray have you not often heard The Honourable Timothy Pickering Speak of The Great Character? I have. And at various Periods of time from 1791 when I lived in Mrs Keppele’s house at the Corner of Arch Street and fourth Street, to 1797 after I was chosen President.
I lament, my dear Friend, that you were not in Congress in 1774 and 1775. A thousand Things happened there in those Years that no Man now living knows but myself. Mr Gerry, Mr Lovel was not there. Gerry not till 1776. Lovel not til 1777.
1774 was the most important and the most difficult Year of all. We were about one third Tories, one third timid and one third true Blue. We had a Code of Fundamental Laws to prepare for a whole Continent of incongruous Colonies. It was done; and the Declaration of Independence in 1776, was no more than a repetition of the Principles, the Rights and Wrongs asserted and adopted in 1774.
Ought not your Philosophical Society to institute an Inquiry into the Truth of the terrible Accounts of Earthquakes at the Southward and Westward. I Suspect Something very wicked at the bottom of most of those Stories that falsis terroribus implent our good Ladies and innocent Children.
Monticello owes a Letter to mare Mont Maromont, or Merry Mount, or Mount Wollaston, for by all these Names the Place has been called.
If You have educated or Suffered to be brought up your Family in Idolatry you ought to read to them that Chapter in the Old Testament which contains Moses’s tremendous Curses against Idolatry.
If I were to write this Letter over again I could make it methodical and correct the grammar, without Sending it to Petersburg.
I am as ever Yours

John Adams
